       Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 1 of 28




             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD A. WILLIAMS                        :
            Plaintiff                     :     Civil Action No. 17-CV-2641
                                          :
            v.                            :     Honorable Robert F. Kelly
                                          :
JEFFERSON B. SESSIONS III, et al.         :
                                          :
                  Defendants              :


   Supplemental Exhibit List to Plaintiff’s Motion for Summary Judgment

Exhibit L: Additional Excerpt from the Deposition of Edward A. Williams

Exhibit M: Court Docket printed November 7, 2018

Exhibit N: Excerpt from the Deposition of James Colosimo

Exhibit O: February 12, 2015 Letter of Attorney Andrew Gay, Jr. to the PSP
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 2 of 28




                      Exhibit L
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 3 of 28
                                                                         Page 23
                                EDWARD A. WILLIAMS


  1            A.      No.
  2            Q.      Were you born in the United States?
  3            A.      Yes.
  4            Q.      Have you ever been in the Armed
  5    Forces?
  6            A.      No.
  7            Q.      Have you ever been in the Reserves?
  8            A.      No.
  9            Q.      Have you ever renounced your United
 10    States Citizenship?
 11            A.      No.
 12            Q.      Have you ever had a restraining
 13    order against you?
 14            A.      No.
 15            Q.      Have you ever been charged with any
 16    crime with respect to domestic violence?
 17            A.      No.
 18            Q.      Have you ever been investigated for
 19    engaging in domestic violence at all?
 20            A.      No.
 21            Q.      More generally Mr. Williams, what
 22    crimes have you been convicted of?
 23            A.      That DUI.
 24            Q.      The 2004 DUI?
 25            A.      Yes.



                           SUMMIT COURT REPORTING, INC.
         215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 4 of 28
                                                                         Page 24
                                EDWARD A. WILLIAMS


  1            Q.      Anything else?
  2            A.      No.
  3




 12    BY MR. SCICCHITANO:
 13            Q.      Have you ever had any other charges
 14    ever filed against you, even if they were
 15    ultimately dismissed or not pursued?
 16            A.      No.
 17            Q.      Have you ever been arrested for
 18    anything else?
 19            A.      A retail theft.
 20            Q.      When was that?
 21            A.      In the '90s. '89 or '90.
 22            Q.      How were those charges ultimately
 23    handled?
 24            A.      I had to pay a fine.
 25            Q.      Were you found guilty of the retail



                           SUMMIT COURT REPORTING, INC.
         215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 5 of 28
                                                                         Page 79
                                EDWARD A. WILLIAMS


  1            A.      Yes.
  2            Q.      In 2007?
  3            A.      Yes.
  4            Q.      Who completed the background check
  5    for you?
  6            A.      The State Police.
  7            Q.      But was the Philadelphia Archery
  8    and Gun Club, were they the ones --
  9            A.      Yes, Michael.
 10            Q.      Is it Michael Fusco; is that right?
 11            A.      Correct.
 12            Q.      Do you remember Mr. Fusco running
 13    your background check at this time?
 14            A.      Yes, I do.
 15            Q.      What do you recall from the results
 16    of the check?
 17            A.      As you can see I was approved. I
 18    waited about 15 minutes or so. They came back
 19    with an approval number.
 20            Q.      What happened to the Glock-23 that
 21    you purchased?
 22            A.      I eventually returned it back to
 23    them once I found out that I was not supposed
 24    to have it.
 25            Q.      So that was around 2014/2015 you



                           SUMMIT COURT REPORTING, INC.
         215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 6 of 28
                                                                         Page 85
                                EDWARD A. WILLIAMS


  1            Q.      You understood that at the time
  2    that you filled out that form; right?
  3            A.      Yes.
  4            Q.      Did you handle all the ATF
  5    paperwork for Mr. Colosimo?
  6            A.      No.
  7            Q.      Who else handled it?
  8            A.      Constance and sometimes Jerome.
  9            Q.      Did Mr. Colosimo himself ever
 10    handle it?
 11            A.      Rarely.
 12            Q.      Would you say that you were the one
 13    that handled most of the ATF paperwork?
 14            A.      No, Connie was.
 15            Q.      Was there a particular type of ATF
 16    paperwork that you handled?
 17            A.      No, we did the same stuff.
 18            Q.      It's just I guess you handled the
 19    paperwork for whatever customers you were
 20    dealing with at the time; is that right?
 21            A.      Yes.
 22            Q.      You worked there from 1994 until
 23    2010; is that right?
 24            A.      Correct.
 25            Q.      Did you handle the ATF paperwork



                           SUMMIT COURT REPORTING, INC.
         215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 7 of 28
                                                                         Page 86
                                EDWARD A. WILLIAMS


  1    during that entire period of time?
  2            A.      No, 1994 I started at the pistol
  3    range. After a couple years, I slid down to the
  4    store.
  5            Q.      What's your best estimate as to
  6    when you started handling the ATF paperwork?
  7            A.      Probably in '96, '97.
  8            Q.      Now as part of your duties with
  9    respect to firearm and ammunition sales, can
 10    you tell me what your duties and
 11    responsibilities were in that respect?
 12            A.      Individuals would come in,
 13    interested in purchasing, verified that they
 14    had a Pennsylvania driver's license or State
 15    ID, fill out the paperwork.             Then in the old
 16    days we mailed everything in. They did a check
 17    and you would get a pack back from the Police
 18    Department they're approved, they're approved,
 19    they're approved. This person denied. This
 20    person denied.
 21                              The Instant Check System
 22    changed all that. We're allowed to make a phone
 23    call and 90 percent, 95 percent of the time you
 24    have an answer almost that same day.
 25                              If they were approved, we



                           SUMMIT COURT REPORTING, INC.
         215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 8 of 28
                                                                         Page 87
                                EDWARD A. WILLIAMS


  1    get an approval number. They get a copy of the
  2    paperwork and then they're allowed to take the
  3    firearm. If they were put into research, we
  4    hold everything until we get an answer from
  5    State Police.
  6            Q.      With respect to the inventory for
  7    firearm and ammunition, did you take care of
  8    the inventory as well?
  9            A.      Sometimes.
 10            Q.      What do you mean by sometimes?
 11            A.      Well, there's certain days that I
 12    would need to order merchandise.                I'm
 13    responsible for figuring out which firearms,
 14    how much ammunition and then I contact our
 15    dealers and place the order.
 16            Q.      Did you physically handle the
 17    firearms and ammunitions as part of your
 18    responsibilities?
 19            A.      Yes.
 20            Q.      During this entire period of time
 21    from 1994 to 2010?
 22            A.      Yes.
 23            Q.      I assume you are, but I'll ask
 24    anyway, are you aware of Mr. Colosimo's
 25    companies guilty plea with respect to the



                           SUMMIT COURT REPORTING, INC.
         215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 9 of 28
                                                                         Page 88
                                EDWARD A. WILLIAMS


  1    Federal Criminal Charges for falsifying ATF
  2    paperwork?
  3            A.      Yes.
  4            Q.      What are you aware of?
  5            A.      Short story, we were screwed out of
  6    business by one individual who completed a few
  7    store purchases.
  8            Q.      Who was the individual; do you
  9    recall?
 10            A.      Connie.
 11            Q.      One of the employees?
 12            A.      Yes.
 13            Q.      I misunderstood you. I thought you
 14    meant a customer.
 15            A.      No, not a customer.
 16            Q.      So what's your understanding with
 17    respect to the ATF paperwork that was at issue
 18    in that a particular case that Constance was
 19    the one who handled it?
 20            A.      Correct.
 21            Q.      Did you at any time handle the
 22    paperwork that was at issue in those Federal
 23    Criminal Charges?
 24            A.      No.
 25            Q.      Did you ever complete any of that



                           SUMMIT COURT REPORTING, INC.
         215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 10 of 28




                      Exhibit M
                       Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 11 of 28

                                 MUNICIPAL COURT OF PHILADELPHIA COUNTY
                                                                               DOCKET
                                                                                                          Docket Number: MC-51-CR-0902161-2004
                                                                                                                                 CRIMINAL DOCKET
                                                                                                                                                            Court Case


                                                                  Commonwealth of Pennsylvania
                                                                                                                                                               Page 1 of 8
                                                                              v.
                                                                        Edward Williams
                                                                     CASE INFORMATION
Judge Assigned: Gehret, Thomas F.                                                  Date Filed: 09/07/2004                  Initiation Date: 09/07/2004
OTN: N 293062-0                        LOTN:                                       Originating Docket No:
Initial Issuing Authority:                                                         Final Issuing Authority: Thomas F. Gehret
Arresting Agency: Philadelphia Pd                                                  Arresting Officer: PRICE, ALBERT A.
Complaint/Incident #:
Case Local Number Type(s)                                                          Case Local Number(s)
         Police Incident Number                                                         0414072018
         Legacy Docket Number                                                           M0409021611
         Legacy Microfilm Number                                                        06024851
         District Control Number                                                        0414072018
                                                                      STATUS INFORMATION
Case Status:      Closed                        Status Date                Processing Status                                              Arrest Date:       09/07/2004
                                                06/15/2006                 Completed
                                                09/07/2004                 Migrated Case (Active)

                                                                                                                                     Complaint Date:         09/07/2004

                                                                         CALENDAR EVENTS
 Case Calendar                   Schedule          Start             Room                           Judge Name                                    Schedule
 Event Type                      Start Date        Time                                                                                           Status
 Trial                           09/30/2005         8:30 am          603                                                                          Scheduled
 Sentencing                      12/15/2005         9:30 am          200                                                                          Scheduled
 Sentencing                      04/20/2006         9:30 am          200                                                                          Scheduled
 Sentencing                      05/03/2006         9:30 am          200                                                                          Scheduled
 Sentencing                      06/15/2006         9:30 am          200                                                                          Scheduled
                                                                DEFENDANT INFORMATION
Date Of Birth:                                                City/State/Zip: PHILA, PA 19141


                                                                      CASE PARTICIPANTS
Participant Type                                        Name
Defendant                                               Williams, Edward

                                                                        BAIL INFORMATION
Williams, Edward                                                                                                                                  Nebbia Status: None

  Bail Action                       Date              Bail Type                        Percentage             Amount
                                                                                                                            Bail Posting Status              Posting Date

  Set                               09/07/2004        ROR                                                        $0.00
                                                                                                                            Posted                             09/07/2004
                                                                              CHARGES

CPCMS 9082                                                                                                                                                Printed: 11/07/2018

            Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
            System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
           data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
           only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                          Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                        Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 12 of 28

                                  MUNICIPAL COURT OF PHILADELPHIA COUNTY
                                                                               DOCKET
                                                                                                           Docket Number: MC-51-CR-0902161-2004
                                                                                                                                  CRIMINAL DOCKET
                                                                                                                                                             Court Case


                                                                  Commonwealth of Pennsylvania
                                                                                                                                                                 Page 2 of 8
                                                                              v.
                                                                       Edward Williams
                                                                        CHARGES
Seq.         Orig Seq.       Grade      Statute                         Statute Description                                        Offense Dt.        OTN
1             1              M2          75 § 3731 §§A5I*               Dr W/Bl Alc Lev .10% Or > W/In 3 Hrs                       09/07/2004         N 293062-0


                                                            DISPOSITION SENTENCING/PENALTIES
Disposition
  Case Event                                                                 Disposition Date                                Final Disposition
    Sequence/Description                                                        Offense Disposition                              Grade       Section
         Sentencing Judge                                                         Sentence Date                                      Credit For Time Served
            Sentence/Diversion Program Type                                           Incarceration/Diversionary Period                 Start Date
                  Sentence Conditions

Guilty
    Migrated Dispositional Event                                             06/15/2006                                      Final Disposition
      1 / Dr W/Bl Alc Lev .10% Or > W/In 3 Hrs                                  Guilty                                           M2           75 § 3731 §§ A5I*
         Gehret, Thomas F.                                                         06/15/2006
            Confinement                                                              Min of 90.00 Days
                                                                                     Max of 2.00 Years

    COMMONWEALTH INFORMATION                                                         ATTORNEY INFORMATION
    Name:             Philadelphia County District Attorney's                        Name:          Fortunato N. Perri Jr.
                      Office                                                                        Private
                      Prosecutor                                                     Supreme Court No:      052719
    Supreme Court No:                                                                Rep. Status:                   Active
    Phone Number(s):                                                                 Phone Number(s):
        215-686-8000            (Phone)                                                  215-981-0999               (Phone)
    Address:                                                                         Address:
         3 South Penn Square                                                               McMonagle Perri Et Al
         Philadelphia, PA 19107                                                            1845 Walnut St Fl 19
                                                                                           Philadelphia, PA 19103
                                                                                     Representing: Williams, Edward


                                                                                ENTRIES
Sequence Number                   CP Filed Date                     Document Date                                  Filed By

1                                 09/07/2004                                                                       Unknown Filer
    PARS Transfer


2                                 09/07/2004                                                                       Migrated, Filer
    MUNICIPAL COURT CASE CREATED
       MUNICIPAL COURT CASE CREATED




CPCMS 9082                                                                                                                                                  Printed: 11/07/2018

             Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
             System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
            data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
            only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                           Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                     Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 13 of 28

                               MUNICIPAL COURT OF PHILADELPHIA COUNTY
                                                                            DOCKET
                                                                                                        Docket Number: MC-51-CR-0902161-2004
                                                                                                                               CRIMINAL DOCKET
                                                                                                                                                          Court Case


                                                               Commonwealth of Pennsylvania
                                                                                                                                                             Page 3 of 8
                                                                           v.
                                                                    Edward Williams
                                                                      ENTRIES
Sequence Number                CP Filed Date                     Document Date                                  Filed By

1                              10/20/2004                                                                       Migrated, Filer
    MUNICIPAL COURT CONTINUANCE
     LISTED FOR TRIAL
     NEXT ACTION: TRIAL DATE: 12/06/04 TIME: 0830
     ROOM 603 CJC, 1301 FILBERT ST
     ATTORNEY WAS ADDED
     NEW ATTORNEY: 75375 PERRI,JR, FORTUNATO

1                              12/06/2004                                                                       Migrated, Filer
    MUNICIPAL COURT CONTINUANCE
     ADVANCE DEFENSE REQUEST
     NEXT ACTION: TRIAL DATE: 01/14/05 TIME: 0830
     ROOM 603 CJC, 1301 FILBERT ST
     RULE RUN DATE, PREVIOUS: 03/06/05 NEW: 04/14/05

1                              01/14/2005                                                                       Migrated, Filer
    MUNICIPAL COURT CONTINUANCE
     DEFENSE ATTORNEY UNPREPARED NEWLY APPOINTED/RETAINED
     NEXT ACTION: TRIAL DATE: 03/14/05 TIME: 0830
     ROOM 603 CJC, 1301 FILBERT ST
     RULE RUN DATE, PREVIOUS: 04/14/05 NEW: 06/12/05

1                              03/14/2005                                                                       Migrated, Filer
    MUNICIPAL COURT CONTINUANCE
     LISTED FOR TRIAL
     NEXT ACTION: TRIAL DATE: 05/04/05 TIME: 0830
     ROOM 603 CJC, 1301 FILBERT ST
     ATTORNEY: 75375 PERRI,JR, FORTUNATO
     SOURCE WAS: Q NOW: P

2                              03/14/2005                                                                       Migrated, Filer
    MUNICIPAL COURT CONTINUANCE
     LISTED FOR TRIAL
     NEXT ACTION: TRIAL DATE: 05/04/05 TIME: 0830
     ROOM 603 CJC, 1301 FILBERT ST

1                              05/04/2005                                                                       Migrated, Filer
    MUNICIPAL COURT CONTINUANCE
     LISTED FOR TRIAL
     NEXT ACTION: TRIAL DATE: 07/14/05 TIME: 0830
     ROOM 603 CJC, 1301 FILBERT ST


CPCMS 9082                                                                                                                                              Printed: 11/07/2018

          Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
          System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
         data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
         only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                        Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                       Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 14 of 28

                                 MUNICIPAL COURT OF PHILADELPHIA COUNTY
                                                                              DOCKET
                                                                                                          Docket Number: MC-51-CR-0902161-2004
                                                                                                                                 CRIMINAL DOCKET
                                                                                                                                                            Court Case


                                                                 Commonwealth of Pennsylvania
                                                                                                                                                               Page 4 of 8
                                                                             v.
                                                                      Edward Williams
                                                                        ENTRIES
Sequence Number                  CP Filed Date                     Document Date                                  Filed By

2                                07/14/2005                                                                       Migrated, Filer
    MUNICIPAL COURT CONTINUANCE
      DEFENSE ATTORNEY ON TRIAL ELSEWHERE
      NEXT ACTION: TRIAL DATE: 09/30/05 TIME: 0830
      ROOM 603 CJC, 1301 FILBERT ST
      RULE RUN DATE, PREVIOUS: 06/12/05 NEW: 08/29/05

1                                09/30/2005                                                                       Migrated, Filer
    Migrated Automatic Registry Entry (Calendar) Text


2                                09/30/2005                                                                       Migrated, Filer
    MUNICIPAL COURT TRIAL RESULT
      DRIVING UNDER INFLUENCE ALCOHOL/CONTRL SUB
      VERDICT GUILTY SENT DEF/PRES REPT/PSCH/CRN
      SENTENCE DEFERRED DATE: 12/15/05 ROOM: 200 TIME: 03:30

3                                09/30/2005                                                                       Migrated, Filer
    MUNICIPAL COURT TRIAL RESULT
      MUNICIPAL COURT TRIAL RESULT
      ROOM 603 CJC, 1301 FILBERT ST
      TRIAL JUDGE: HON. THOMAS F GEHRET
      FINE: $0
      COST: $0
      RESTITUTION: $0
      DEFENSE ATTORNEY: PERRI,JR, FORTUNATO (P)
      TRIAL TYPE: WAIVER

1                                12/15/2005                                                                       Migrated, Filer
    Migrated Automatic Registry Entry (Calendar) Text


2                                12/15/2005                                                                       Migrated, Filer
    MUNICIPAL COURT TRIAL RESULT
      DRIVING UNDER INFLUENCE ALCOHOL/CONTRL SUB
      VERDICT GUILTY SENT DEF/PRES REPT/PSCH/CRN
      SENTENCE DEFERRED DATE: 04/20/06 ROOM: 200 TIME: 03:30




CPCMS 9082                                                                                                                                                Printed: 11/07/2018

            Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
            System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
           data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
           only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                          Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                       Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 15 of 28

                                 MUNICIPAL COURT OF PHILADELPHIA COUNTY
                                                                              DOCKET
                                                                                                          Docket Number: MC-51-CR-0902161-2004
                                                                                                                                 CRIMINAL DOCKET
                                                                                                                                                            Court Case


                                                                 Commonwealth of Pennsylvania
                                                                                                                                                               Page 5 of 8
                                                                             v.
                                                                      Edward Williams
                                                                        ENTRIES
Sequence Number                  CP Filed Date                     Document Date                                  Filed By

3                                12/15/2005                                                                       Migrated, Filer
    MUNICIPAL COURT TRIAL RESULT
      MUNICIPAL COURT TRIAL RESULT
      ROOM 200 CJC, 1301 FILBERT STREET
      TRIAL JUDGE: HON. THOMAS F GEHRET
      SENTENCE JUDGE: HON. THOMAS F GEHRET
      FINE: $0
      COST: $0
      RESTITUTION: $0
      DEFENSE ATTORNEY: PERRI,JR, FORTUNATO (P)
      CWOF
      TRIAL TYPE: WAIVER

1                                04/20/2006                                                                       Migrated, Filer
    Migrated Automatic Registry Entry (Calendar) Text


2                                04/20/2006                                                                       Migrated, Filer
    MUNICIPAL COURT TRIAL RESULT
      MUNICIPAL COURT TRIAL RESULT
      ROOM 200 CJC, 1301 FILBERT STREET
      TRIAL JUDGE: HON. THOMAS F GEHRET
      SENTENCE JUDGE: HON. THOMAS F GEHRET
      FINE: $0
      COST: $0
      RESTITUTION: $0
      DEFENSE ATTORNEY: PERRI,JR, FORTUNATO (P)
      CWOF
      TRIAL TYPE: WAIVER

3                                04/20/2006                                                                       Migrated, Filer
    MUNICIPAL COURT TRIAL RESULT
      DRIVING UNDER INFLUENCE ALCOHOL/CONTRL SUB
      VERDICT GUILTY SENT DEF/PRES REPT/PSCH/CRN
      SENTENCE DEFERRED DATE: 05/03/06 ROOM: 200 TIME: 03:30

1                                05/03/2006                                                                       Migrated, Filer
    Migrated Automatic Registry Entry (Calendar) Text




CPCMS 9082                                                                                                                                                Printed: 11/07/2018

            Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
            System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
           data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
           only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                          Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                       Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 16 of 28

                                 MUNICIPAL COURT OF PHILADELPHIA COUNTY
                                                                              DOCKET
                                                                                                          Docket Number: MC-51-CR-0902161-2004
                                                                                                                                 CRIMINAL DOCKET
                                                                                                                                                            Court Case


                                                                 Commonwealth of Pennsylvania
                                                                                                                                                               Page 6 of 8
                                                                             v.
                                                                      Edward Williams
                                                                        ENTRIES
Sequence Number                  CP Filed Date                     Document Date                                  Filed By

2                                05/03/2006                                                                       Migrated, Filer
    MUNICIPAL COURT TRIAL RESULT
      DRIVING UNDER INFLUENCE ALCOHOL/CONTRL SUB
      VERDICT GUILTY SENT DEF/PRES REPT/PSCH/CRN
      SENTENCE DEFERRED DATE: 06/15/06 ROOM: 200 TIME: 03:30

3                                05/03/2006                                                                       Migrated, Filer
    MUNICIPAL COURT TRIAL RESULT
      MUNICIPAL COURT TRIAL RESULT
      ROOM 200 CJC, 1301 FILBERT STREET
      TRIAL JUDGE: HON. THOMAS F GEHRET
      SENTENCE JUDGE: HON. THOMAS F GEHRET
      FINE: $0
      COST: $0
      RESTITUTION: $0
      DEFENSE ATTORNEY: PERRI,JR, FORTUNATO (P)
      CWOF
      TRIAL TYPE: WAIVER

1                                06/15/2006                                                                       Migrated, Filer
    Migrated Automatic Registry Entry (Disposition) Text


2                                06/15/2006                                                                       Migrated, Filer
    Migrated Sentence


3                                06/15/2006                                                                       Migrated, Filer
    Migrated Automatic Registry Entry (Calendar) Text


4                                06/15/2006                                                                       Migrated, Filer
    MUNICIPAL COURT TRIAL RESULT
      MUNICIPAL COURT TRIAL RESULT
      ROOM 200 CJC, 1301 FILBERT STREET
      TRIAL JUDGE: HON. THOMAS F GEHRET
      SENTENCE JUDGE: HON. THOMAS F GEHRET
      FINE: $1,500
      COST: $180
      RESTITUTION: $0
      DEFENSE ATTORNEY: PERRI,JR, FORTUNATO (P)
      CWOF ***DEFENDANT TO SERVE SENTENCE ON HOUSE ARREST***
      TRIAL TYPE: WAIVER




CPCMS 9082                                                                                                                                                Printed: 11/07/2018

            Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
            System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
           data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
           only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                          Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                       Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 17 of 28

                                 MUNICIPAL COURT OF PHILADELPHIA COUNTY
                                                                              DOCKET
                                                                                                          Docket Number: MC-51-CR-0902161-2004
                                                                                                                                 CRIMINAL DOCKET
                                                                                                                                                            Court Case


                                                                 Commonwealth of Pennsylvania
                                                                                                                                                               Page 7 of 8
                                                                             v.
                                                                      Edward Williams
                                                                        ENTRIES
Sequence Number                  CP Filed Date                     Document Date                                  Filed By

5                                06/15/2006                                                                       Migrated, Filer
    MUNICIPAL COURT TRIAL RESULT
      DRIVING UNDER INFLUENCE ALCOHOL/CONTRL SUB
      VERDICT GUILTY SENTENCE IMPOSED
      MINIMUM SENTENCE: 0 YEARS 0 MONTHS 90 DAYS
      MAXIMUM SENTENCE: 2 YEARS 0 MONTHS 0 DAYS

6                                06/15/2006                                                                       Migrated, Filer
    PROBATION FACE SHEET ENTRY
      ADDED A DEFENDANT ADDRESS HISTORY RECORD


1                                08/31/2007                                                                       Municipal Court - Philadelphia County
    DL-21CF to be Prepared


1                                10/05/2009                                                                       Williams, Edward
    Return Case From Collection Agency - Monies Successfully Collected




CPCMS 9082                                                                                                                                                Printed: 11/07/2018

            Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
            System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
           data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
           only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                          Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                       Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 18 of 28

                                 MUNICIPAL COURT OF PHILADELPHIA COUNTY
                                                                              DOCKET
                                                                                                          Docket Number: MC-51-CR-0902161-2004
                                                                                                                                 CRIMINAL DOCKET
                                                                                                                                                            Court Case


                                                                Commonwealth of Pennsylvania
                                                                                                                                                               Page 8 of 8
                                                                            v.
                                                                      Edward Williams
                                                               CASE FINANCIAL INFORMATION
                     Last Payment Date: 09/16/2009                                                                         Total of Last Payment: -$250.00
   Williams, Edward                                              Assessment                Payments            Adjustments          Non Monetary                   Total
     Surety                                                                                                                            Payments
   Costs/Fees
   State Court Costs (Act 204 of 1976)                                   $9.26                 -$9.26                  $0.00                  $0.00                $0.00
   Commonwealth Cost - HB627 (Act 167                                    $7.94                 -$7.94                  $0.00                  $0.00                $0.00
   of 1992)
   County Court Cost (Act 204 of 1976)                                 $25.80                 -$25.80                  $0.00                  $0.00                $0.00
   Crime Victims Compensation (Act 96 of                               $35.00                 -$35.00                  $0.00                  $0.00                $0.00
   1984)
   Victim Witness Service (Act 111 of 1998)                            $25.00                 -$25.00                  $0.00                  $0.00                $0.00
   Firearm Education and Training Fund                                   $5.00                 -$5.00                  $0.00                  $0.00                $0.00
   Catastrophic Loss Fund (Act 24 of 1989)                             $50.00               -$100.00                  $50.00                  $0.00                $0.00
   Judicial Computer Project                                             $8.50                 -$8.50                  $0.00                  $0.00                $0.00
   ATJ                                                                   $1.50                 -$1.50                  $0.00                  $0.00                $0.00
   CQS Fee Misdemeanor (Philadelphia)                                  $50.00                 -$50.00                  $0.00                  $0.00                $0.00
   Collection Fee (Philadelphia)                                      $100.98               -$100.98                   $0.00                  $0.00                $0.00

                                   Costs/Fees Totals:                 $318.98               -$368.98                  $50.00                  $0.00                $0.00

   Fines
   Title 75, DUI (Motor License Fund)                                 $750.00               -$750.00                   $0.00                  $0.00                $0.00
   Title 75, DUI (Motor License Fund)                                 $750.00               -$750.00                   $0.00                  $0.00                $0.00

                                          Fines Totals:             $1,500.00             -$1,500.00                   $0.00                  $0.00                $0.00

                                         Grand Totals:              $1,818.98             -$1,868.98                  $50.00                  $0.00                $0.00

     ** - Indicates assessment is subrogated




CPCMS 9082                                                                                                                                                Printed: 11/07/2018

            Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
            System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
           data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
           only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                          Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 19 of 28




                       Exhibit N
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 20 of 28




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                  - - -
        EDWARD A. WILLIAMS,    :         CIVIL ACTION
                               :
                 Plaintiff,    :
                               :
              vs.              :
                               :
        JEFF SESSIONS, ET AL., :
                               :
                 Defendants.   :         NO.   17-CV-2641
                                  - - -
                    Oral deposition of JAMES J. COLOSIMO,


                  Philadelphia, Pennsylvania, on June, 5,
        2018, beginning at approximately 1:56 p.m., before
        Elizabeth Kelly, Professional Reporter and Notary
        Public in and of the Commonwealth of Pennsylvania.

                                  - - -

                    SUMMIT COURT REPORTING, INC.
            Certified Court Reporters and Videographers
                   1500 Walnut Street, Suite 1610
                  Philadelphia, Pennsylvania 19102
           424 Fleming Pike, Hammonton, New Jersey 08037
         (215) 985-2400 * (800) 447-8648 * (609) 567-3315
                      www.summitreporting.com
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 21 of 28
                                                                          Page 30
                                 JAMES J. COLOSIMO


   1          Q       Okay.    Did Mr. Williams ever communicate
   2    to you any criminal history that he had?
   3          A       No.
   4          Q       Did he ever inform you about a DUI
   5    conviction that he had on his record?
   6          A       Yes.
   7          Q       When did he tell you that?
   8          A       I don't recall.
   9          Q       Was it recently, or was it while he was
  10    employed for the company?
  11          A       I don't recall.
  12          Q       Do you recall what it is that he told you
  13    about the DUI conviction?
  14          A       Had a DUI.
  15          Q       Whenever he told you about the DUI
  16    conviction, did he tell you anything about whether
  17    he could remain employed and possess firearms?
  18          A       It was checked out by ATF and by the City,
  19    and they said it was okay.             They were -- right
  20    across the street from the City, and ATF was in
  21    there every two weeks.           And they knew about it.
  22          Q       Let's talk about that a little bit.
  23                         What do you recall about ATF learning
  24    about Mr. Williams's DUI conviction?
  25          A       Nothing, except it was all right.                They



                            SUMMIT COURT REPORTING, INC.
          215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 22 of 28
                                                                          Page 31
                                 JAMES J. COLOSIMO


   1    didn't say fire him.           They didn't say he couldn't
   2    work there.
   3          Q       To your recollection, how do recall ATF
   4    becoming aware of his DUI conviction?
   5          A       ATF was in my place every week.               They were
   6    aware of everything.
   7          Q       But how did they become aware of the
   8    particular DUI conviction?             Did Mr. Williams tell
   9    them about it, or did it come back on a background
  10    check?     Do you recall?
  11          A       I don't know.
  12          Q       Well, then how do you know that ATF knew
  13    about it?
  14          A       Because I inquired on it.
  15          Q       Okay.    You inquired with ATF?
  16          A       Yes.
  17          Q       And who did ask?         One of the ATF agents?
  18          A       Oh, I don't remember.
  19          Q       I'm not asking for individual names.
  20          A       Oh, I mean, you know, you're going back
  21    years now.
  22          Q       Unfortunately, yes, sorry.             I guess, what
  23    I'm understanding then is you inquired with an ATF
  24    employee, whoever they were, whatever their name
  25    was, about the nature of Mr. Williams's conviction



                            SUMMIT COURT REPORTING, INC.
          215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 23 of 28
                                                                          Page 32
                                 JAMES J. COLOSIMO


   1    and his eligibility for employment at the company;
   2    is that right?
   3          A       Yes.
   4          Q       Okay.    But you don't recall specifically
   5    when that was?
   6          A       No.
   7          Q       And you don't recall who at ATF you talked
   8    to; right?
   9          A       Whoever the agent was at that time.
  10          Q       Okay.    Did the agent indicate to you that
  11    they had conducted a background check on
  12    Mr. Williams?
  13          A       He was allowed to work.
  14          Q       No, that's not my question.
  15          A       What is your question?
  16          Q       My question is whether the ATF agent
  17    indicated to you that they conducted a background
  18    check on Mr. Williams?
  19          A       Yes.
  20          Q       And what did they say to you about the
  21    background check?
  22          A       I don't remember.
  23                         (Discussion was held off the record.)
  24    BY MR. SCICCHITANO:
  25          Q       Do you recall whether ATF gave you any



                            SUMMIT COURT REPORTING, INC.
          215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 24 of 28
                                                                          Page 40
                                 JAMES J. COLOSIMO


   1    to go back to my question just to make sure you
   2    understood it correctly.            I don't want you to be
   3    confused at all.         I think we already agreed that you
   4    became aware of Mr. Williams's DUI conviction while
   5    he was employed for you?
   6          A       Yes.
   7          Q       Okay.    And my question is, you know, it
   8    sounded like Mr. Williams, at some point, told you
   9    that he was also -- understood that he was
  10    prohibited from owning a firearm; is that right?
  11          A       Well, I don't know whether he -- exactly
  12    if he was -- couldn't own it.              I knew he owned them.
  13    I don't know whether he turned them in or why --
  14          Q       Yeah, I'm not asking -- and I'll get to --
  15          A       Well, what are you asking?             I'm not clear.
  16          Q       I'm asking whether Mr. Williams told you
  17    that he understood that he could not own a firearm?
  18          A       No.
  19          Q       Oh, he didn't tell you.
  20          A       I don't understand what you're asking.
  21                  MR. SCICCHITANO:         Would there be a more
  22          helpful way to phrase this?
  23                  THE WITNESS:       What is he asking?
  24                  MR. DEL COLLO:        I think he answered it.
  25                  MR. SCICCHITANO:         Well, I know, but we're



                            SUMMIT COURT REPORTING, INC.
          215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 25 of 28
                                                                          Page 57
                                 JAMES J. COLOSIMO


   1          Q       Okay.    Were your employees expected to
   2    understand the form?
   3          A       Positively.
   4          Q       Okay.    Were your employees expected to
   5    understand what causes -- what type of criminal
   6    convictions cause someone to become prohibited?
   7          A       Well, it was right on the form.
   8          Q       Okay.    So if someone didn't understand
   9    what was on the form, your employees weren't
  10    expected to know whether or not they were or were
  11    not prohibited from purchasing or possessing
  12    firearms or ammunition?
  13          A       I don't understand that question.                I don't
  14    get what you're saying now.
  15          Q       Did your employees rely on the response
  16    from the Pennsylvania State Police as to whether or
  17    not someone was or was not prohibited?
  18          A       Yes.
  19          Q       Okay.    So they were not -- your employees
  20    were not responsible for knowing whether or not a
  21    potential purchaser or transferrer was a prohibited
  22    person; correct?
  23          A       By the answer that he put down on there.
  24          Q       Okay.
  25          A       If he lied, they wouldn't know.



                            SUMMIT COURT REPORTING, INC.
          215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 26 of 28




                       Exhibit O
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 27 of 28
Case 2:17-cv-02641-RK Document 34-1 Filed 11/13/18 Page 28 of 28
